Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
As per the instant Application having Application number 16/188,944, the examiner acknowledges the applicant's submission of the amendment dated 1/4/2022. Claims 1-7, 13 and 18-24 have been canceled, claims 8, 10, 12 and 17 have been amended and claims 25-39 have been added. Claims 8-12, 14-17 and 25-39 are pending. 

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statement(s) dated 1/4/2022 is/are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy (copies) of the PTOL-1449(s) initialed and dated by the examiner is/are attached to the instant office action.

REASONS FOR ALLOWANCE
Per the instant office action, claims 8-12, 14-17 and 25-39 are considered as allowable subject matter. 
The reasons for allowance of independent claims 8, 25 and 32 are the following: In interpreting the pending claim(s), in light of the Specification and Applicant’s argument(s) filed on 1/4/2022, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art of record, neither anticipates, nor renders obvious the recited combinations as a whole.
As per claim 8, the prior art of record, neither anticipates, nor renders obvious the recited combinations as a whole; including the limitations with the inclusion of “… the first SSD comprising: a first controller; and first non-volatile memory coupled to the first controller, wherein the first non-volatile memory comprises at least one first partition of the first non-volatile memory that is configured as a first main memory; a second SSD communicatively coupled to the host system, the second SSD comprising: a second controller; and second non-volatile memory coupled to the second controller, wherein the second non- volatile memory comprises at least one first partition of the second non-volatile memory that is configured as a first cache memory; wherein the first and second controllers are configured to move data between the at least one first partition of the first non-volatile memory configured as the first main memory and the at least one first partition of the second non-volatile memory configured as the first cache memory such that no copy of the data is retained in the partition that the data originated; and wherein the first and second controllers are configured such that when ; and a third SSD communicatively coupled to the host system, wherein the third SSD comprises: a third controller; and 2Atty. Dkt. No.: SIOP-0006U USSN: 16/188,944 a third non-volatile memory coupled to the third controller, wherein the third non-volatile memory comprises at least one partition of the third non-volatile memory that is configured as a second cache memory; wherein the first, second, and third controllers are configured to move data between the at least one first partition of the first non-volatile memory configured as the first main memory, the at least one first partition of the second non-volatile memory configured as the first cache memory, and the at least one partition of the third non-volatile memory that is configured as the second cache memory such that no copy of the data is retained in the partition that the data originated; wherein the first and third controllers are configured such that when second data stored in the at least one first partition of the first non-volatile memory configured as the first main memory is written to the at least one partition of the third non-volatile memory configured as the second cache memory for processing, the second data in the at least one first partition of the first non-volatile memory configured as the first main memory is erased or otherwise considered erased and available to be rewritten with new data; and wherein the first and third controllers are configured such that when the processed second data is written to the at least one first partition of the first non-volatile memory configured as the first main memory, the processed second data in the at least one partition of the third non-volatile memory configured as the second cache memory is erased or otherwise considered erased and available to be rewritten with new data.”

As per claim 25, the prior art of record, neither anticipates, nor renders obvious the recited combinations as a whole; including the limitations with the inclusion of “… the first SSD comprising: a first controller; and first non-volatile memory coupled to the first controller, wherein the first non-volatile memory comprises at least one first partition of the first non-volatile memory that is configured as a first main memory; a second SSD configured to communicatively couple to the host system, the second SSD comprising: a second controller; and second non-volatile memory coupled to the second controller, wherein the second non- volatile memory comprises at least one first partition of the second non-volatile memory that is configured as a first cache memory; wherein the first and second controllers are configured to move data between the at least one first partition of the first non-volatile memory configured as the first main memory and the at least one first partition of the second non-volatile memory configured as the first cache memory such that no copy of the data is retained in the partition that the data originated; and wherein the first and second controllers are configured such that when first data stored in the at least one first partition of the first non-volatile memory configured as the first main memory is written to the at least one first partition of the second non-volatile memory configured as the first cache memory for processing, the first data in the at least one first partition of the first non-volatile memory configured 5Atty. Dkt. No.: SIOP-0006U USSN: 16/188,944 as the first main memory is erased or otherwise considered erased and available to be rewritten with new data; and a third SSD configured to communicatively couple to the host system, wherein the third SSD comprises: a third controller; and a third non-volatile memory coupled to the third controller, wherein the third non-volatile memory comprises at least one partition of the third non-volatile memory that is configured as a second cache memory; wherein the first, second, and third controllers are configured to move data between the at least one first partition of the first non-volatile memory configured as the first main memory, the at least one first partition of the second non-volatile memory configured as the first cache memory, and the at least one partition of the third non-volatile memory that is configured as the second cache memory such that no copy of the data is retained in the partition that the data originated; wherein the first and third controllers are configured 

As per claim 32, the prior art of record, neither anticipates, nor renders obvious the recited combinations as a whole; including the limitations with the inclusion of “ … a first solid-state storage device (SSD) configured to communicatively couple to a host system, the first SSD comprising: a first controller; and 7Atty. Dkt. No.: SIOP-0006U USSN: 16/188,944 first non-volatile memory coupled to the first controller, wherein the first non-volatile memory comprises at least one first partition of the first non-volatile memory that is configured as a first main memory; a second SSD configured to communicatively couple to the host system, the second SSD comprising: a second controller; and second non-volatile memory coupled to the second controller, wherein the second non-volatile memory comprises at least one first partition of the second non-volatile memory that is configured as a first cache memory; wherein the first and second controllers are configured to move data between the at least one first partition of the first non-volatile memory configured as the first main memory and the at least one first partition of the second non-volatile memory configured as the first cache memory such that no copy of the data is retained in the partition that the data originated; and wherein the first and second controllers are configured such that when first data stored in the at least one first partition of the first non-volatile memory configured as the first main memory is written to the at least one first partition of the second non-volatile memory configured as the first cache memory for processing, the first data in the at least one first partition of the first non-volatile memory configured as the first main memory is erased or otherwise considered erased and available to be rewritten with new data; and a third SSD configured to communicatively couple to the host system, wherein the third SSD comprises: a third controller; and a third non-volatile memory coupled to the third controller, wherein the third non-volatile memory comprises at least one partition of the third non-volatile memory that is configured as a second cache memory; wherein the first, second, and third controllers are configured to move data between the at least one first partition of the first non-volatile memory configured as the first main memory, the at least one first partition of the second non-volatile memory configured as the first cache memory, and the at least one partition of the third non-volatile memory that is configured as the second cache memory such that no copy of the data is retained in the partition that the data originated; 8Atty. Dkt. No.: SIOP-0006U USSN: 16/188,944 wherein the first and third controllers are configured such that when second data stored in the at least one first partition of the first non-volatile memory configured as the first main memory is written to the at least one partition of the third non-volatile memory configured as the second cache memory for processing, the second data in the at least one first partition of the first non-volatile memory configured as the first main memory is erased or otherwise considered erased and available to be rewritten with new data; and wherein the first and third controllers are configured such that when the processed second data is written to the at least one first partition of the first non-volatile memory configured as the first main memory, the processed second data in the at least one partition of the third non-volatile memory configured as the second cache memory is erased or otherwise considered erased and available to be rewritten with new data; determining, by the storage system, that the first data is stored in the at least one first partition of the first non-volatile memory configured as the main memory and is to be written to the at least one first partition of the second non-volatile memory configured as the first cache memory for processing; 
	Dependent claims 9-12, 14-17, 26-31 and 33-39 are allowed for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571) 272-4098098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



January 18, 2022
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135